Decree affirmed. This is an appeal by the widow of Andritsos A. Corcorou, late of Lynn, from a decree of the Probate Court allowing the second and final account of the administrator of the estate of the deceased. The only objection made to the account as allowed by the decree is to a payment of $350 by the administrator for attorney’s fees for services rendered to him. The evidence is reported. And there is a report of the material facts found by the judge. That report contains a finding, not inconsistent with other findings, that “a great part of the services performed” by the attorney “were beneficial to the estate, and that a reasonable charge therefor is $350.” This finding was not plainly wrong on the evidence reported. No useful purpose will be served by stating or discussing the evidence. Reed v. Reed, 114 Mass. 372, 373. Ecklund v. Ecklund, 288 Mass. 517, 518. This finding- supports the decree which must be affirmed.